IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Lakisha Howell,
Plaintiff(s)
Case Number: 1:18cv510
Vs.
Judge Susan J. Dlott
The Ohio State Highway Patrol Subdivision,
etal.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on December 2, 2019 (Doc. 29), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) expired December 16, 2019,
hereby ADOPTS said Report and Recommendation.
Accordingly, it is ORDERED that defendant’s motion for summary judgment (Doc. 24) is
GRANTED, that judgment be entered in favor of the defendant Ohio State Trooper Aaron Shade,

and that this case is hereby TERMINATED from the docket of this Court.

IT IS SO ORDERED.

Aaaun. ¢ DHE

Judge Susan J. Dit
United States District Court

 
